                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION

                                                        )
 IN RE:                                                 )
                                                        )        Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC,                           )
                                                        )        Chapter 11
          Debtor.                                       )
                                                        )

 DEBTOR’S MOTION FOR ENTRY OF ORDER (I) AUTHORIZING THE DEBTOR TO
  (A) CONTINUE TO OPERATE ITS CASH MANAGEMENT SYSTEM, (B) HONOR
  CERTAIN PRE-PETITION OBLIGATIONS RELATED THERETO, (C) MAINTAIN
      EXISTING BUSINESS FORMS, AND (II) GRANTING RELATED RELIEF

          SouthFresh Aquaculture, LLC, as debtor and debtor in possession in the above-captioned

 chapter 11 case (the “Debtor”),1 respectfully states the following in support of this Motion (this

 “Motion”):

                                                 Relief Requested

          1.       The Debtor seeks entry of an order, substantially in the form attached hereto as

 Exhibit A (the “Order”): (i) authorizing the Debtor to (a) continue to operate its cash

 management system; (b) honor certain pre-petition obligations related thereto; (c) maintain

 existing business forms in the ordinary course of business; and (ii) granting related relief.

                                             Jurisdiction and Venue

          2.       The United States Bankruptcy Court for the Northern District of Alabama (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General

 Order of Reference from the United States District Court for the Northern District of Alabama,

 1
   A detailed description of the Debtor and its business, and the facts and circumstances supporting this Motion and
 the Debtor’s chapter 11 case, are set forth in greater detail in the Declaration of Justin Funk, Chief Financial Officer
 of SouthFresh Aquaculture, LLC, in Support of Chapter 11 Petition and First Day Motions (the “First Day
 Declaration”), filed contemporaneously with the Debtor’s voluntary petition for relief filed under chapter 11 of title
 11 of the United States Code (the “Bankruptcy Code”), on January 28, 2019 (the “Commencement Date”).
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Day Declaration.



 04709522.4

Case 19-70152-JHH11               Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26                        Desc Main
                                           Document     Page 1 of 23
 dated January 12, 1995. The Debtor confirms its consent, pursuant to rule 7008 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the

 Court in connection with this Motion to the extent that it is later determined that the Court,

 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

          3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.    The bases for the relief requested herein are sections 105, 345, and 363 of the

 Bankruptcy Code, Bankruptcy Rules 6003 and 6004.

                                      Procedural Background

          5.    On the Commencement Date, the Debtor filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtor is operating its business and managing its

 properties as Debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. No request for the appointment of a trustee or examiner has been made in this chapter 11

 case, and no committee has been appointed or designated.

                                  The Cash Management System

 I.       Overview

          6.    In the ordinary course of business, the Debtor seeks to maintain a cash

 management system (the “Cash Management System”) comprising a total of seven active bank

 accounts, each of which is identified on Exhibit 1 annexed to Exhibit A attached hereto

 (collectively, the “Bank Accounts”). Four of the Bank Accounts reside at Regions Bank

 (“Regions”), one account resides at Robertson Banking Company (“Robertson”), one account

 resides at Merchants and Farmers (“M&F”), and one account resides at CoBank (“CoBank” and,




 04709522.4                                    2


Case 19-70152-JHH11         Doc 9    Filed 01/28/19 Entered 01/28/19 16:16:26        Desc Main
                                    Document     Page 2 of 23
 together with Regions, Robertson, and M&F, the “Cash Management Banks”). As of the

 Commencement Date, the Debtor has approximately $1,529,855.55 cash on hand available.

          7.      One of the seven bank accounts is a general operation account for the Debtor’s

 operations.2 The Debtor has separate accounts for purposes of payroll,3 petty cash,4 merchant

 services,5 and Feed Mill revenue.6 Finally, the Debtor has an account that will remain open to

 fund outstanding checks issued by the Debtor pre-petition in the ordinary course of business.7

          8.      The Cash Management System is comparable to the cash management systems

 used by similarly situated companies to manage the cash of operating units in a cost-effective,

 efficient manner. The Debtor uses the Cash Management System in the ordinary course of its

 business to collect, transfer, and disburse funds generated from its operations and to facilitate

 cash monitoring, forecasting, and reporting. Additionally, in the ordinary course of business, the

 Debtor conducts transactions using debit, wire, and ACH payments. The Debtor’s chief financial

 officer, Justin Funk (the “CFO”), and accounting/treasury department maintain daily oversight

 over the Cash Management System and implements cash management controls for entering,

 processing, and releasing funds. Additionally, the CFO and accounting/treasury department

 regularly reconcile the Debtor’s books and records to ensure that all transfers are accounted for

 properly.

 II.      Bank Accounts

          9.      The Bank Accounts are described in the following table:




 2
   The account number for the general operational account ends in 0224.
 3
   The account number for Debtor’s payroll account ends in 9006.
 4
   The account numbers for Debtor’s two petty cash accounts end in 6903 and 9801.
 5
   The account number for Debtor’s merchant services account ends in 0822.
 6
   The account number for the Debtor’s Feed Mill revenue account ends in 4493.
 7
   The account number for Debtor’s pre-petition check funding account ends in 4211.

 04709522.4                                         3


Case 19-70152-JHH11             Doc 9    Filed 01/28/19 Entered 01/28/19 16:16:26       Desc Main
                                        Document     Page 3 of 23
            Account(s)                                    Account(s) Description
    Regions Bank (ending in             General operational account that receives revenue from
    0224)                               Processing Plant and seafood reselling division.

    Regions Bank – Demopolis            Receives revenue from the Feed Mill, which will then be
    (ending in 4493)                    transferred to the account ending in 0224.

    Regions Bank – Payroll              Receives funds from account ending 0224, which are then used
    (ending in 9006)                    to fund Debtor’s payroll.
    Robertson Banking Company           A small amount of cash is held in this account for petty cash
    – Demopolis Petty Cash              and emergency needs of the Feed Mill.
    (ending in 9801)
    Merchants & Farmers (Eutaw)         Receives revenue from walk-in sales at Processing Plant, some
    - Petty Cash (ending in 6903)       of which is then transferred to the account ending in 0224. A
                                        small amount of cash is held in this account for petty cash and
                                        emergency needs of the Processing Plant.
    Regions     Bank   (ending   in     Receives’ revenue from Debtor’s food truck, which is then
    0822)                               transferred to the account ending in 0224.
    CoBank (ending in 4211)             Holds cash sufficient to fund checks issued pre-petition in the
                                        ordinary course of business. Once those checks are honored,
                                        this account will close.
                                        ________________________________________________

          10.    The Debtor pays its Cash Management Banks approximately $10,000 per month

 in the aggregate on account of fees incurred in connection with the Bank Accounts (the “Bank

 Fees”). As of the Commencement Date, the Debtor believes there are approximately $3,000 in

 pre-petition Bank Fees.

 III.     CoBank Account

          11.    As set forth in the above chart, the Debtor currently has an account at CoBank

 which holds cash sufficient to fund checks issued in the ordinary course of business, many of

 which are made payable to critical vendors such as farmers and ingredient suppliers, in the

 combined amount of approximately $836,040.18 prior to the Commencement Date.




 04709522.4                                   4


Case 19-70152-JHH11          Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26           Desc Main
                                      Document     Page 4 of 23
          12.   To the extent any of these checks are presented for payment on Tuesday, such

 checks will be dishonored by CoBank unless this Court enters an Order approving the relief

 sought herein no later than 12:00 p.m. (MST) on Wednesday, January 30, 2019. Accordingly, it

 is absolutely critical that this Court address this Motion with all due haste.

 IV.      Business Forms

          13.   The Debtor utilizes certain, limited preprinted correspondence and business

 forms, such as letterhead, checks, and other business correspondence (the “Business Forms”), in

 the ordinary course of its business. The Debtor also maintains books and records to document,

 among other things, its profits and expenses. To minimize unnecessary additional expenses to its

 estate, the Debtor requests that the Court authorize its continued use of its Business Forms to the

 extent they are preprinted, all as such forms were in existence immediately before the

 Commencement Date, without reference to the Debtor’s status as debtor in possession, rather

 than requiring the Debtor to incur the unnecessary expense, nuisance, and delay of ordering

 entirely new forms. The Debtor submits that once it has exhausted its existing stock of Business

 Forms, it shall ensure that any new Business Forms are clearly labeled “Debtor In Possession”

 and with respect to any Business Forms that exist or are generated electronically, the Debtor

 shall ensure that such electronic Business Forms are clearly labeled “Debtor In Possession.”

          14.   The Debtor intends to immediately change its signature cards and account names

 to include “Debtor In Possession”.

                                           Basis for Relief

 I.       Maintaining the Existing Cash Management System Is Essential to the Debtor’s
          Ongoing Operations and Restructuring Efforts.

          15.   By this Motion, the Debtor seeks authority to continue its existing Cash

 Management System. Continuation of the Cash Management System is permitted pursuant to

 04709522.4                                    5


Case 19-70152-JHH11          Doc 9    Filed 01/28/19 Entered 01/28/19 16:16:26           Desc Main
                                     Document     Page 5 of 23
 section 363(c)(1) of the Bankruptcy Code, which authorizes the debtor in possession to “use

 property of the estate in the ordinary course of business without notice or a hearing.”

 Additionally, courts in this and other districts have observed that use of an integrated cash

 management system “allows efficient utilization of cash resources and recognizes the

 impracticalities of maintaining separate cash accounts for the many different purposes that

 require cash.” In re Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in

 part and rev’d in part, 997 F.2d 1039 (3d Cir. 1993). Courts in this district have allowed debtors

 in chapter 11 cases to maintain their existing cash management systems and such relief is

 generally non-controversial. See, e.g., In re Walter Energy, Inc., Case No. 15-02741 (TOM)

 (Bankr. N.D. Ala. July 15, 2015) (authorizing Debtor to continue to use cash management

 system, maintain existing bank accounts, and waive requirements of Bankruptcy Code section

 345); In re Dixie Pellets, LLC, Case No. 0905411 (TOM) (Bankr. N.D. Ala. July 1, 2010); In re

 BFW Liquidation, LLC, f/k/a Bruno’s Supermarkets, LLC, Case No. 09-00634 (TOM) (Bankr.

 N.D. Ala. Feb. 9, 2009) (same); see also In re Westmoreland Coal Co., Case No. 18-35672

 (DRJ) (Bankr. S.D. Tex. Oct. 9, 2018) (same); In re Armstrong Energy, Inc., Case No. 17-

 47541-659 (KSS) (Bankr. E.D. Mo. Dec. 1, 2017) (authorizing Debtor to continue to use cash

 management system and maintain existing bank accounts).8 Accordingly, the Debtor respectfully

 requests that the Court allow them to operate each of the Bank Accounts listed on Exhibit 1

 annexed to Exhibit A attached hereto, as they were maintained in the ordinary course of business

 before the Commencement Date.




 8
  Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
 Copies of these orders are available upon request to the Debtor’s proposed counsel.


 04709522.4                                         6


Case 19-70152-JHH11            Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26                    Desc Main
                                        Document     Page 6 of 23
 II.      Maintaining the Existing Cash Management Systems Will Not Harm Parties in
          Interest.

          16.    Continued use of the Cash Management System will facilitate the Debtor’s

 transition into chapter 11 by, among other things, avoiding administrative inefficiencies and

 expenses associated with disrupting this system and minimizing delays in the payment of post-

 petition obligations. The Debtor respectfully submits that parties in interest will not be harmed

 by the Debtor’s maintenance of the Cash Management System, including maintenance of the

 Bank Accounts, because the Debtor has implemented appropriate mechanisms to ensure that

 unauthorized payments will not be made on account of pre-petition obligations. Additionally,

 the Debtor intends to work with the Bankruptcy Administrator to ensure full disclosure of its

 Cash Management System.

          17.    Specifically, with the assistance of its advisors, the Debtor has implemented

 internal control procedures that prohibit payments on account of pre-petition debts without the

 prior approval of the Debtor’s accounting department, led by the Debtor’s CFO. In light of such

 protective measures, the Debtor submits that maintaining the Cash Management System is in the

 best interests of its estates and creditors.

 III.     Authorizing the Debtor to Continue Using Debit, Wire, and ACH Payments Is
          Warranted.

          18.    As discussed above, in the ordinary course of business, the Debtor conducts

 transactions through ACH transfers and other similar methods. In addition, a certain percentage

 of the Debtor’s receipts are received through wire transfer payments. If the Debtor’s ability to

 conduct transactions by debit, wire, ACH transfer, or other similar methods is impaired, the

 Debtor may be unable to perform under certain contracts, its business operations may be

 unnecessarily disrupted, and its estates will incur additional costs. Thus, the Debtor seeks


 04709522.4                                     7


Case 19-70152-JHH11           Doc 9    Filed 01/28/19 Entered 01/28/19 16:16:26        Desc Main
                                      Document     Page 7 of 23
 authority to continue to administer the Bank Accounts and pay and honor all post-petition

 checks, drafts, wires or ACH transfers drawn on the Bank Accounts by the holders or makers

 thereof.

 IV.      Authorizing the Banks to Continue to Maintain, Service, and Administer the Bank
          Accounts in the Ordinary Course of Business Is Warranted.

          19.   The Debtor respectfully requests that the Court authorize the Cash Management

 Banks to continue to maintain, service, and administer the Bank Accounts as accounts of the

 Debtor as debtor in possession, without interruption and in the ordinary course of business. In

 this regard the Cash Management Banks should be authorized to: (a) receive, process, honor, and

 pay any and all checks, ACH transfers and other instructions and drafts payable through, drawn,

 or directed on such Bank Accounts on account of any claims arising before or after the

 Commencement Date by holders, makers, or other parties entitled to issue instructions with

 respect thereto, including all outstanding checks issued, presented, negotiated, or drawn pre-

 petition; (b) accept and honor all representations from the Debtor as to which checks, draws,

 wires, or ACH transfers should be honored or dishonored consistent with any order of the

 Bankruptcy Court and governing law, whether such checks, drafts, wires, or ACH transfers are

 dated before or subsequent to the Commencement Date; and (c) continue to charge the Debtor

 the Bank Fees and charge-back returned items to the Bank Accounts, whether such items are

 dated before, on, or subsequent to the Commencement Date, in the ordinary course.

          20.   The Debtor further requests that, to the extent a Cash Management Bank honors a

 pre-petition check or other item drawn on any Bank Account either: (a) at the direction of the

 Debtor; or (b) in a good-faith belief that the Court has authorized such pre-petition check or item

 to be honored, such Cash Management Bank will not be deemed to be liable to the Debtor or to

 its estate on account of such pre-petition check or other item honored post-petition. The Debtor

 04709522.4                                   8


Case 19-70152-JHH11         Doc 9    Filed 01/28/19 Entered 01/28/19 16:16:26            Desc Main
                                    Document     Page 8 of 23
 respectfully submits that such relief is reasonable and appropriate because the Cash Management

 Banks are not in a position to independently verify or audit whether a particular item may be

 paid in accordance with a Court order or otherwise.

          21.   Courts in this and other districts have, in similar chapter 11 cases, granted such

 relief when critical to a debtor’s post-petition business operations and restructuring efforts. See,

 e.g., In re Walter Energy, Inc., Case No. 15-02741 (TOM) (Bankr. N.D. Ala. July 15, 2015)

 (authorizing the Debtor’s continued use of existing bank accounts); In re Moore-Handy, Inc.,

 Case No. 09-04198 (TBB) (Bankr. N.D. Ala. July 27, 2009); In re Dixie Pellets, LLC, Case No.

 09-05411 (TOM) (Bankr. N.D. Ala. July 1, 2010) (same); In re BFW Liquidation, LLC, f/k/a

 Bruno’s Supermarkets, LLC, Case No. 09-00634 (TOM) (Bankr. N.D. Ala. Feb. 9, 2009) (same);

 see also In re Westmoreland Coal Co., Case No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 9,

 2018) (same); In re Armstrong Energy, Inc., Case No. 17-47541-659 (KSS) (Bankr. E.D. Mo.

 Dec. 1, 2017) (same).

 V.       Compliance with Section 345 of the Bankruptcy Code.

          22.   Section 345(a) of the Bankruptcy Code authorizes deposits or investments of

 money of a bankruptcy estate, such as cash, in a manner that will “yield the maximum reasonable

 net return on such money, taking into account the safety of such deposit or investment.” 11

 U.S.C. § 345(a). For deposits or investments that are not “insured or guaranteed by the United

 States or by a department, agency or instrumentality of the United States or backed by the full

 faith and credit of the United States,” section 345(b) of the Bankruptcy Code provides that the

 estate must require from the entity with which the money is deposited or invested a bond in favor

 of the U.S. secured by the undertaking of an adequate corporate surety. 11 U.S.C. § 345(b).




 04709522.4                                   9


Case 19-70152-JHH11         Doc 9    Filed 01/28/19 Entered 01/28/19 16:16:26             Desc Main
                                    Document     Page 9 of 23
          23.   The safety of the financial institutions utilized by the Debtor provides sufficient

 protection under section 345 of the Bankruptcy Code. Without question, the Cash Management

 Banks are established and secure financial institutions. On information and belief, the credit of

 the Debtor’s depository institutions is at least as secure as any corporate surety that might issue

 the bond required by section 345 if that requirement is deemed not to be met or not waived.

 Additionally, all of the Bank Accounts are FDIC insured, and at least four of the seven Bank

 Accounts hold a daily balance that does not exceed the FDIC-insured amount. Thus, the Debtor

 believes that any funds that are deposited in the Bank Accounts are secure and comply with

 section 345 of the Bankruptcy Code. The Debtor, therefore, requests that the Court permit it to

 maintain any deposits in its Bank Accounts in accordance with its existing practices, without the

 need for any further bonding obligation.

 VI.      The Court Should Authorize the Debtor to Continue Using Its Existing Business
          Forms.

          24.   To avoid disruption of the Cash Management System and unnecessary expense,

 the Debtor requests that it be authorized to continue to use its preprinted Business Forms,

 substantially in the forms existing immediately before the Commencement Date, without

 reference to its status as debtor in possession. The Debtor submits that, given the limited nature

 of the preprinted Business Forms, parties in interest will not be prejudiced if the Debtor is

 authorized to continue to use its Business Forms substantially in the forms existing immediately

 before the Commencement Date. Parties doing business with the Debtor undoubtedly will be

 aware of its status as debtor in possession and, thus, changing forms such as letterhead would be

 an unnecessary additional expense. The Debtor submits that once it has exhausted its existing

 stock of preprinted Business Forms, it will ensure that any new Business Forms are clearly

 labeled “Debtor In Possession” and with respect to any Business Forms that exist or are

 04709522.4                                  10


Case 19-70152-JHH11         Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26           Desc Main
                                    Document      Page 10 of 23
 generated electronically, the Debtor shall ensure that such electronic Business Forms are clearly

 labeled “Debtor In Possession.”

          25.   In other large chapter 11 cases, courts in this and other districts have allowed

 Debtor to use business forms that were printed pre-petition without the “debtor in possession”

 label. See, e.g., In re Walter Energy, Inc., Case No. 15-02741 (TOM) (Bankr. N.D. Ala. July 15,

 2015) (authorizing Debtor to continue using its preprinted check, substantially in the form

 existing immediately before the commencement of its chapter 11 cases); In re Dixie Pellets,

 LLC, Case No. 09-05411 (TOM) (Bankr. N.D. Ala. July 1, 2010); In re Moore-Handley, Inc.,

 Case No. 09-04198 (TBB) (Bankr. N.D. Ala. July 27, 2009); In re BFW Liquidation, LLC, f/k/a

 Bruno’s Supermarkets, LLC, Case No. 09-00634 (TOM) (Bankr. N.D. Ala. Feb. 9, 2009) (same);

 see also In re Westmoreland Coal Co., Case No. 18-35672 (DRJ) (Bankr. S.D. Tex. Oct. 9,

 2018) (same); In re Armstrong Energy, Inc., Case No. 17-47541-659 (KSS) (Bankr. E.D. Mo.

 Dec. 1, 2017) (same).

                   The Requirements of Bankruptcy Rule 6003 Are Satisfied

          26.   Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days

 after the Commencement Date “to the extent that relief is necessary to avoid immediate and

 irreparable harm.” For the reasons discussed above, authorizing the Debtor to (a) continue to

 operate its Cash Management System, (b) honor certain pre-petition obligations related thereto,

 and (c) maintain existing Business Forms, as well as granting the other relief requested herein, is

 integral to the Debtor’s ability to transition its operations into this chapter 11 case. Failure to

 receive such authorization and other relief during the first 21 days of this chapter 11 case would

 severely disrupt the Debtor’s operations at this critical juncture. For the reasons discussed herein,

 the relief requested is necessary in order for the Debtor to operate its businesses in the ordinary


 04709522.4                                   11


Case 19-70152-JHH11         Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26             Desc Main
                                    Document      Page 11 of 23
 course and preserve the ongoing value of the Debtor’s operations and maximize the value of its

 estate for the benefit of all stakeholders. Accordingly, the Debtor submits that it has satisfied the

 “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support granting the

 relief requested herein.

                                          Reservation of Rights

          27.   Nothing contained in this Motion or any actions taken by the Debtor pursuant to

 relief granted in the Order is intended or should be construed as: (a) an admission as to the

 validity of any particular claim against the Debtor; (b) a waiver of the Debtor’s rights to dispute

 any particular claim on any grounds; (c) a promise or requirement to pay any particular claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in this

 Motion; (e) a request or authorization to assume or reject any agreement, contract, or lease

 pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtor’s rights

 under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtor that

 any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to this Motion are

 valid, and the Debtor expressly reserves its rights to contest the extent, validity, or perfection or

 seek avoidance of all such liens. If the Court grants the relief sought herein, any payment made

 pursuant to the Court’s order is not intended and should not be construed as an admission as to

 the validity of any particular claim or a waiver of the Debtor’s rights to subsequently dispute

 such claim.

                            Waiver of Bankruptcy Rule 6004(a) and 6004(h)

          28.   To implement the foregoing successfully, the Debtor requests that the Court enter

 an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)




 04709522.4                                    12


Case 19-70152-JHH11            Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26          Desc Main
                                       Document      Page 12 of 23
 and that the Debtor has established cause to exclude such relief from the 14-day stay period

 under Bankruptcy Rule 6004(h).

                                               Notice

          29.   The Debtor will provide notice of this Motion to: (a) the Office of the Bankruptcy

 Administrator for the Northern District of Alabama; (b) the holders of the 20 largest unsecured

 claims against the Debtor; (c) counsel to the proposed DIP Lender; (d) the International

 Chemical Workers Union Council of the United Food and Commercial Workers Union and Its

 Local 1038C; (e) the United States Attorney’s Office for the Northern District of Alabama; (f)

 the Internal Revenue Service; (g) the United States Environmental Protection Agency; (h) the

 Alabama Department of Environmental Management; (i) the United States Department of

 Agriculture; (j) the United States Food and Drug Administration; (k) the Alabama Department of

 Agriculture & Industries – Weights and Measures Division; (l) the office of the Attorney General

 for the State of Alabama; (m) Regions Bank; (n) Robertson Banking Company; (o) Merchants

 and Farmers Bank; (p) CoBank; and (q) any party that has requested notice pursuant to

 Bankruptcy Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no

 other or further notice need be given.

                                          No Prior Request

          30.   No prior request for the relief sought in this Motion has been made to this or any

 other court.

                            [Remainder of page intentionally left blank]




 04709522.4                                  13


Case 19-70152-JHH11         Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26         Desc Main
                                    Document      Page 13 of 23
         WHEREFORE, the Debtor respectfully requests that the Court enter the Order, granting the

relief requested herein and such other relief as the Court deems appropriate under the circumstances.

         Respectfully submitted this the 28th day of January, 2019.



                                                             /s/ J. Leland Murphree
                                                             J. Leland Murphree
                                                             Jayna P. Lamar
                                                             Ryan D. Thompson
                                                             Evan N. Parrott
                                                             Wes Bulgarella

                                                             Proposed Counsel to the Debtor


OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North,
2400 Regions/Harbert Plaza
Birmingham, AL 35203
(205) 254-1000
lmurphree@maynardcooper.com
jlamar@maynardcooper.com
rthompson@maynardcooper.com
eparrott@maynardcooper.com
wbulgarella@maynardcooper.com




04709522.4                                   14


 Case 19-70152-JHH11          Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26         Desc Main
                                      Document      Page 14 of 23
                                       Exhibit A

                                    Proposed Order




04709522.4                           15


 Case 19-70152-JHH11   Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26   Desc Main
                               Document      Page 15 of 23
                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     WESTERN DIVISION

                                                   )
IN RE:                                             )
                                                   )        Case No. 19-70152
SOUTHFRESH AQUACULTURE, LLC,                       )
                                                   )        Chapter 11
         Debtor.                                   )
                                                   )

                               ORDER (I) AUTHORIZING
                       THE DEBTOR TO (A) CONTINUE TO OPERATE
                  ITS CASH MANAGEMENT SYSTEM, (B) HONOR CERTAIN
              PRE-PETITION OBLIGATIONS RELATED THERETO, (C) MAINTAIN
             EXISTING BUSINESS FORMS, AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)9 of the above-captioned Debtor and debtor in possession (the

“Debtor”) for entry of an order (this “Order”), (i) authorizing the Debtor to (a) continue to operate its

Cash Management System, (b) honor certain pre-petition obligations related thereto, (c) maintain

existing Business Forms in the ordinary course of business, and (ii) granting related relief, all as more

fully set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of Reference from the

United States District Court for the Northern District of Alabama, dated January 12, 1995; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that this

Court may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtor’s notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other notice

need be provided; and this Court having reviewed the Motion and having heard the statements in


9
 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or the First
day Declaration, as applicable.

04709522.4                                             16


    Case 19-70152-JHH11          Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26                    Desc Main
                                         Document      Page 16 of 23
support of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    The Debtor is authorized, but not directed, to: (a) continue operating the Cash

Management System as described in the Motion; (b) honor its pre-petition obligations related thereto;

and (c) maintain existing Business Forms.

         3.    The Debtor is further authorized, but not directed, to: (a) continue to use, with the

same account numbers, the Bank Accounts in existence as of the Commencement Date, including

those accounts identified on Exhibit 1 attached hereto; (b) use, in its present form, all preprinted

correspondence and Business Forms without reference to the Debtor’s status as debtor in possession;

(c) treat the Bank Accounts for all purposes as accounts of the Debtor as debtor in possession; (d)

deposit funds in and withdraw funds from the Bank Accounts by all usual means, including checks,

wire transfers, and other debits; (e) pay the Bank Fees in the ordinary course, and to otherwise

perform its obligations under the documents governing the Bank Accounts. The Debtor is authorized,

but not directed, to continue using, in its present form, the preprinted Business Forms existing

immediately before the Commencement Date, without reference to the Debtor’s status as debtor in

possession; provided that once the Debtor has exhausted its existing stock of preprinted Business

Forms, the Debtor shall ensure that any new Business Forms are clearly labeled “Debtor In

Possession”; provided, further, that with respect to any Business Forms that exist or are generated

electronically, the Debtor shall ensure that such electronic Business Forms are clearly labeled “Debtor

In Possession.”



04709522.4                                     17


 Case 19-70152-JHH11         Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26           Desc Main
                                     Document      Page 17 of 23
         4.    The Cash Management Banks are authorized to continue to maintain, service, and

administer the Bank Accounts as accounts of the Debtor as debtor in possession, without interruption

and in the ordinary course. Additionally, the Cash Management Banks are authorized to (a) receive,

process, honor, and pay any and all checks, ACH transfers and other instructions and drafts payable

through, drawn, or directed on such Bank Accounts on account of any claims arising before or after

the Commencement Date by holders, makers, or other parties entitled to issue instructions with

respect thereto, including all outstanding checks issued, presented, negotiated, or drawn pre-petition;

(b) accept and honor all representations from the Debtor as to which checks, draws, wires, or ACH

transfers should be honored or dishonored consistent with any order of the Bankruptcy Court and

governing law, whether such checks, drafts, wires, or ACH transfers are dated before or subsequent to

the Commencement Date; and (c) continue to charge the Debtor the Bank Fees and charge-back

returned items to the Bank Accounts, whether such items are dated before, on, or subsequent to the

Commencement Date, in the ordinary course.

         5.    The Debtor is authorized to close Bank Accounts or open new Bank Accounts in the

ordinary course of business; provided that any new account shall be with a bank (a) insured by the

FDIC and (b) organized under the laws of the U.S. or any State therein, or in the case of accounts that

may carry a balance exceeding the insurance limitations set thereby, a financial institution that is

sufficiently secure to justify a waiver of the requirements of Bankruptcy Code section 345(b). The

relief granted in this Order is extended to any new bank account opened by the Debtor after the date

hereof, which account shall be deemed a Bank Account, and to the bank at which such account is

opened, which bank shall be deemed a Cash Management Bank.

         6.    All banks, including the Cash Management Banks, provided with notice of this Order

maintaining any of the Bank Accounts shall not honor or pay any bank payments drawn on the listed



04709522.4                                     18


 Case 19-70152-JHH11         Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26           Desc Main
                                     Document      Page 18 of 23
Bank Accounts or otherwise issued before the Commencement Date for which the Debtor specifically

issue stop payment orders in accordance with the documents governing such Bank Accounts.

         7.    All banks, including the Cash Management Banks, provided with notice of this Order

maintaining any of the Bank Accounts shall not honor or pay any bank payments drawn on the listed

Bank Accounts or otherwise issued before the Commencement Date for which the Debtor specifically

issues stop payment orders in accordance with the documents governing such Bank Accounts.

         8.    In the course of providing cash management services to the Debtor, each of the Cash

Management Banks is authorized, without further order of this Court, to deduct the applicable fees

from the appropriate Bank Accounts.

         9.    Subject to the terms set forth herein, any bank, including a Cash Management Bank,

may rely upon the representations of the Debtor with respect to whether any check, draft, wire, or

other transfer drawn or issued by the Debtor prior to the Commencement Date should be honored

pursuant to any order of this Court, and no bank that honors a pre-petition check or other item drawn

on any account that is the subject of this Order (a) at the direction of the Debtor or (b) in a good-faith

belief that this Court has authorized such pre-petition check or item to be honored shall be deemed to

be nor shall be liable to the Debtor or its estates on account of such pre-petition check or other item

being honored post-petition, or otherwise deemed to be in violation of this Order.

         10.   Any banks, including the Cash Management Banks, are further authorized to

               (a)     honor the Debtor’s directions with respect to the opening and closing of any
                       Bank Account; and

               (b)     accept and hold, or invest, the Debtor’s funds in accordance with the Debtor’s
                       instructions; provided that the Cash Management Banks shall not have any
                       liability to any party for relying on such representations to the extent such
                       reliance otherwise complies with applicable law.

         11.   The Debtor is authorized to deposit and invest its cash and cash equivalents in the

Bank Accounts consistent with its pre-petition practices with the Cash Management Banks. The

04709522.4                                       19


 Case 19-70152-JHH11          Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26            Desc Main
                                      Document      Page 19 of 23
Debtor is relieved from the obligations under Bankruptcy Code section 345(b) to obtain a bond from

any entity with which money is deposited or maintained in the Bank Accounts, and the requirements

of section 345(b) of the Bankruptcy Code are waived.

         12.   The requirement to establish separate accounts for cash collateral and/or tax payments

is hereby waived.

         13.   Nothing contained in the Motion or this Order shall be construed to (a) create or

perfect, in favor of any person or entity, any interest in cash of the Debtor that did not exist as of the

Commencement Date or (b) alter or impair any security interest or perfection thereof, in favor of any

person or entity, that existed as of the Commencement Date.

         14.   Notwithstanding the relief granted in this Order and any actions taken pursuant to such

relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any particular

claim against the Debtor; (b) a waiver of the Debtor’s rights to dispute any particular claim on any

grounds; (c) a promise or requirement to pay any particular claim; (d) an implication or admission

that any particular claim is of a type specified or defined in this Order or the Motion; (e) a request or

authorization to assume or reject any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) a waiver or limitation of the Debtor’s rights under the Bankruptcy Code or any

other applicable law; or (g) a concession by the Debtor that any liens (contractual, common law,

statutory, or otherwise) satisfied pursuant to this Order or the Motion are valid, and the Debtor

expressly reserved its rights to contest the extent, validity, or perfection or seek avoidance of all such

liens.

         15.   The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the pre-petition obligations approved herein are authorized and

directed to receive, process, honor, and pay all such checks and electronic payment requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the
04709522.4                                       20


 Case 19-70152-JHH11          Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26            Desc Main
                                      Document      Page 20 of 23
Debtor’s designation of any particular check or electronic payment request as approved by this Order;

provided that any check, draft, or other notification that the Debtor advise the Cash Management

Banks to have been drawn, issued, or otherwise presented before the Commencement Date may be

honored by the Cash Management Banks only to the extent authorized by order of the Court.

         16.      The Debtor is authorized to issue post-petition checks, or to effect post-petition fund

transfer requests, in replacement of any checks or fund transfer requests that are dishonored as a

consequence of this chapter 11 case with respect to pre-petition amounts owed in connection with any

Cash Management System.

         17.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order are

immediately effective and enforceable upon its entry.

         18.      The Debtor is authorized to take all actions necessary to effectuate the relief granted in

this Order in accordance with the Motion.

         19.      Notwithstanding anything to the contrary in this Order, any payment made (or to be

made) and any authorization contained in this Order shall be subject to the terms, conditions,

limitations, and requirements of any interim order concerning post-petition secured financing and any

subsequently issued final order concerning post-petition secured financing entered by the Court.

         20.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

         Dated:


                                                        UNITED STATES BANKRUPTCY JUDGE




04709522.4                                         21


 Case 19-70152-JHH11            Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26            Desc Main
                                        Document      Page 21 of 23
                                       Exhibit 1

                                    Bank Accounts




04709522.4                              22


 Case 19-70152-JHH11   Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26   Desc Main
                               Document      Page 22 of 23
                                      Bank Accounts

                        Bank Name                        Account Number (last four digits)
   Regions Bank                                           0224
   Regions Bank                                           4493
   Regions Bank                                           9006
   Robertson Banking Company                              9801
   Merchants and Farmers                                  6903
   Regions Bank                                           0822
   CoBank                                                 4211




04709522.4                                23


 Case 19-70152-JHH11     Doc 9     Filed 01/28/19 Entered 01/28/19 16:16:26    Desc Main
                                 Document      Page 23 of 23
